Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered.
 	The remarks filed on 08/05/2020 are acknowledged and have been fully considered. Claims 36-49 are pending. Claims 1-35 were previously cancelled. Claims 36-49 are now under consideration on the merits. 

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 43 recites “upset stomach (functional dyspepsia)” in line 8. The claim term “(functional dyspepsia)” in parenthesis renders the scope of the invention uncertain because it is not clear if “functional dyspepsia” which is a term used to describe a group of symptoms, one of which is upset stomach, is a limitation or not.  
Appropriate clarification is required.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 36, 38, 39, 41-44 and 46-49 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boettner (US 2007/0148149; Applicant IDS; Of Record) in view of Texeira (Journal of Applied Bacteriology, 1995; Of Record).
 Regarding claims 36, 38, 39, 41 and 42, Boettner teaches compositions comprising Lactobacillus cells which are capable of aggregating Helicobacter pylori under conditions of the human digestive tract and use of such compositions (abstract). Boettner teaches administering its pharmaceutical composition comprising viable Lactobacillus cells to a person for the prophylaxis and/or treatment of diseases caused by infection with Helicobacter pylori (see par. [0023], see claim 14).  Boettner teaches the Lactobacillus strains to be selected from DSM 17646, DSM 17649, DSM 17652, DSM 17653 (Lactobacillus brevis strains – reads on claims 41,42), DSM 17648, DSM 17651 (Lactobacillus fermentum strains – reads on claims 38,41), DSM 17650 (Lactobacillus pentosus strain – reads on claims 39,41) (see par. [0021]). 
Boettner teaches the bacteria to be present in lyophilized form (freeze dried) but does not teach spray-dried form. 
However, spray-drying is an alternative and known technique in the art to prepare bacterial compositions.  Texeira teaches that spray drying is an alternative method to freeze drying and compares the viability of Lactobacillus bulgaricus bacteria when prepared by the two methods (abstract, Table 1).  Texeira teaches by comparison of the two methods, spray drying and freeze drying (lyophilized), in terms of survival, acid production no significant differences were obtained (pg. 460 col. 1 par. 5, pg. 461 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the compositions of Boettner and prepare the bacteria in the compositions of Boettner using spray-drying instead of freeze drying. One of ordinary skill in the art would have been motivated to do so because the artisan is using a known alternative drying method to prepare the bacteria and is cheaper compared to freeze drying as taught by Texeira. Since Boettner teaches the same Lactobacillus strains as instantly claimed and the strains in freeze-dried form are capable to form aggregates with H. Pylori, it would have been reasonable to expect that spray-dried bacteria would also cause aggregates, since Texeira teaches by comparison of the two methods, spray drying and freeze drying (lyophilized), in terms of survival, acid production no significant differences were obtained. 
Regarding claims 43 and 47, Boettner teaches the Lactobacillus strains in its compositions are capable of binding to free Helicobacter pylori to form aggregates in culture conditions of the stomach (par. [0017]). Boettner teaches these large aggregates can no longer reach and infect epithelial cells in the stomach and therefore prevents gastritis, stomach cancers and stomach ulcers (par. [0018,0023]). Boettner teaches administering the same Lactobacillus strains as in instant claims to a person to treat Helicobacter pylori infections and teaches its compositions forms aggregates with Helicobacter pylori in culture conditions of the stomach. Therefore, it is expected its methods would also result in formation of co-aggregates of its compositions with Helicobacter pylori in situ after application in the stomach medium.

Regarding claim 46, the limitation that “the Lactobacillus cells in the spray-dried composition are essentially as monomer/dimers” is an intended outcome of the spray-drying method. Since, Boettner teaches the same Lactobacillus strains as instantly claimed and Texeira teaches that lactobacilli are commonly spray-dried and are alternative techniques, the combined teachings of Boettner in view of Texeira teach the same method steps of preparing the bacterial compositions (same strains) as instantly claimed. Therefore, it is expected the composition as prepared by the teachings of Boettner/ Texeira would also result in a composition wherein “the Lactobacillus cells in the spray-dried composition are essentially as monomer/dimers”, absent any evidence to the contrary. 
Regarding claims 48 and 49, Boettner teaches the size of the aggregates to be between 1 µm to 1,000 µm (par. [0020,0038], Fig. 1A). 
The combination of Boettner and Texeira renders claims 36, 38, 39, 41-44 and 46-49 obvious.

Claims 37, 40 and 45 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boettner in view of Texeira as applied to claim 36, 38, 39, 41-44 and 46-48 above, and further in view of Mikelsaar (US 2004/0151708; Pub. Aug. 5, 2004; Of Record) and Lesbros-Pantoflickoba (The Journal of Nutrition, 2007; hereinafter LP; Of Record).
Re. claim 37) and Lactobacillus reuteri (Re. claim 40) and do not teach the inclusion of antibiotics (Re. claim 45) in the composition. 
Mikelsaar teaches probiotic compositions comprising Lactobacillus fermentum and Lactobacillus buchneri and use of these compositions for treatment against Helicobacter pylori (abstract, par. [0011,0041], Table 2). LP teaches treating Helicobacter pylori infections in humans with probiotics comprising lyophilized Lactobacillus brevis (pg. 814S col. 2, Table 2, abstract). LP teaches probiotic treatment with Lactobacillus decreases H. pylori bacterial loads and reduces frequency of diarrhea (pg. 814S col. 2, pg. 815S col. 2). LP teaches combination treatments with Lactobacillus and antibiotics (pg. 815S, Table 4). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to select Lactobacillus belonging to Lactobacillus buchneri as taught by Mikelsaar and Lactobacillus reuteri as taught by LP, and also include antibiotics as taught by LP in the compositions of Boettner/Texeira to treat Helicobacter pylori and the artisan would be motivated to do so because the artisan is combining prior art elements according to known methods to yield predictable results. It was known in the art that these bacterial strains are used in probiotics compositions and combination treatments of Lactobacillus and antibiotics for H. pylori infections were known in the art. It is also prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06.

Response to Arguments
Applicant’s arguments filed on 08/05/2020 have been considered but are not persuasive.  Applicants argue that Boettner describes lyophilized Lactobacillus compositions capable of forming co-aggregates with Helicobacter pylori and that lyophilization does not affect the ability of Lactobacillus to aggregate when compared to freshly cultured cells.  Applicants argue that Boettner does not teach or suggest using spray-dried Lactobacillus cells to form co-aggregates with H. pylori (see remarks filed on 08/05/2020 pg. 4 para. 4).  Applicants argue that Texeira does not teach or suggest using Lactobacillus cells of the present claims (the species recited in claim 36) and does not teach or suggest using spray-dried Lactobacillus to form co-aggregates with H. pylori (see remarks pg. 4 para. 5).  Applicants argue that the instant invention using the claimed spray-dried Lactobacillus cells for the treatment of an infection by H. pylori is not taught in the prior art (pg. 5 para. 2).  Applicants argue that survival of spray-dried bacteria is unpredictable and depends on strain selection.  Applicants argue that Texeira teaches only spray-drying of Lactobacillus bulgaricus and does not teach spray-drying other strains (pg. 5 sec. A).  Applicants cite disclosures of references (Exhibit A-D) teaching that survival of lactic acid bacteria to spray-drying is highly dependent on strain of bacteria (see remarks pg. 6 top half).
These arguments are not persuasive because applicants argue against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Boettner teaches the same Lactobacillus cells as the instant claims (Lactobacillus strains to be selected from DSM 17646, DSM 17649, DSM 17652, DSM 17653 (Lactobacillus brevis strains), DSM 17648, DSM 17651 (Lactobacillus fermentum strains), DSM 17650 (Lactobacillus pentosus strain) (par. 0021)).  Texeira teaches spray-drying is an alternative method to freeze-drying bacteria and is preferable because it is cheaper (pg. 456. col. 1 para. 1).  Therefore one of ordinary skill in the art would be motivated to use spray-drying instead of freeze-drying in the methods of Boettner because Texeira teaches it is a cheaper method, and no significant differences were obtained when Lactobacillus bulgaricus bacteria were either freeze-dried or spray-dried (abstract, Table1).  It would be obvious to use spray-drying instead of freeze-drying on the Lactobacillus strains of Boettner because Texeira teaches it is cheaper and no obvious differences were found between spray-drying and freeze drying for another species of Lactobacillus.  The prior art teaches a motivation to combine the references which can be different from the applicants motivation and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicants have not provided any evidence that spray-drying would not work on the Lactobacillus strains taught by Boettner.

These arguments are not persuasive because the ability of Lactobacillus cells to from aggregates with H. pylori is an inherent ability of the Lactobacillus cells.  Boettner teaches the same Lactobacillus cells as the instant claims (Lactobacillus strains to be selected from DSM 17646, DSM 17649, DSM 17652, DSM 17653 (Lactobacillus brevis strains), DSM 17648, DSM 17651 (Lactobacillus fermentum strains), DSM 17650 (Lactobacillus pentosus strain) (par. 0021)).  Boettner teaches fresh culture of these strains, and lyophilized bacteria are both capable of forming aggregates with H. pylori and teaches such aggregates prevent gastritis and ulcers (par. [0018], Ex. 4).  Further, Texeira teaches that membranes are damaged due to stress caused by different treatments including freeze and vacuum drying and spray drying (pg. 456 col. 2 last para).  Texeira teaches by comparison of the two methods, spray drying and freeze drying (lyophilized), in terms of survival, acid production, no significant differences were obtained for Lactobacillus bulgaricus bacteria (pg. 460 col. 1 par. 5, pg. 461 col.1 para 2).  Since Boettner teaches the same Lactobacillus strains as instantly claimed and the strains in freeze-dried or lyophilized form are capable to form aggregates with H. Pylori, it would have been reasonable to expect that spray-dried bacteria would also cause aggregates, absent any evidence to the contrary.  Applicants have not provided any evidence that the membrane damage that occurs during spray drying negatively affects H. pylori and that any membrane damage which occurs during freeze-drying does not affect co-aggregation.
Applicants argue that spray-drying the Lactobacillus caused unexpected improvement in co-aggregation as compared to other methods, that the co-aggregates are larger in size, more stable and co-aggregate to a larger degree and refer to Ex. 3-6 in the instant specification (pg. 7 sec. C). Applicants refer to the aggregation experiments of Boettner (Ex. 4) and argue that Boettner teaches freeze-dried cells did not demonstrate an increase in size of co-aggregates, merely that 'aggregation was not affected'.
This argument is not persuasive because it is noted that the instant specification compares fresh culture of Lactobacillus DSM 17648 (a Lactobacillus reuteri strain) to spray dried bacteria and does not compare to lyophilized (freeze-dried) bacteria (which is taught by Boettner). It is also noted that Boettner does teach that in its methods the sizes of the co-aggregates was between 1um to 1000um (par. [0020,0038]), which is the same size that is recited in the instant claims 48,49. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections of claims 36, 38, 39, 41-44 and 46-49 under pre-AIA  35 USC 103(a) over Boettner in view of Texeira and claims 36-49 under pre-AIA  35 USC 103(a) over of Boettner, Texeira, Mikelsaar and LP are still maintained.
Further, it is noted that applicants argue that spray-drying process is highly dependent on the Lactobacillus strain and argue that spray-drying causes unexpected results, however, the instant specification discloses data for only one single 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                       
/Srikanth Patury/
Examiner, Art Unit 1657